Citation Nr: 1543590	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-43 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left lower extremity disability, claimed as the left hip and left leg. 

2.  Entitlement to service connection for a left lower extremity disability, claimed as the left hip and left leg.

3.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1958 to February 1961.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, found that new and material evidence had not been received to reopen claims for entitlement to service connection for disabilities of the left leg and bilateral shoulders.  

This appeal was previously before the Board in May 2015.  At that time, the Board reopened the claim for service connection for a bilateral shoulder disability and denied a claim to reopen entitlement to service connection for erectile dysfunction.  The reopened bilateral shoulder claim and the claim to reopen service connection for a left lower extremity disability were remanded for further action by the originating agency.  The case has now returned to the Board for further appellate action.

During the course of the appeal, there was some confusion on the part of the Veteran as to whether service connection is already in effect for a left hip disability.  In statements dated throughout the claims period, he reported that service connection was granted for this disability in a January 2009 Board decision.  Review of the January 2009 decision shows that the Board found new and material evidence had been received to reopen the claim for service connection for a left hip disability, but then denied the reopened claim on a de novo basis after review of the complete record.  Thus, service connection is not in effect for a left hip disability and the claim currently before the Board is properly characterized as a claim to reopen a previously denied claim.  In more recent statements, the Veteran has alluded to a worsening of his service-connected cervical spine disability and bilateral upper extremity radiculopathy.  The Board will refer these issues to the agency of original jurisdiction (AOJ) for the appropriate action, to include clarifying whether the Veteran intended to file claims for increased ratings and if so, adjudication of these claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issue of entitlement to service connection for a left lower extremity disability and service connection for a bilateral shoulder disability is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a left hip disability was initially denied in an unappealed October 2000 Board decision.  

2.  The Veteran pursued another claim for service connection, this time characterized as a left leg disability, and was most recently denied in a January 2009 Board decision. 

2.  The evidence received since the January 2009 Board decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for entitlement to service connection for a left lower extremity disability, claimed as the left hip and left leg.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for a disability of the left lower extremity (to include the left hip and leg) as it was incurred due to in-service injuries.  He specifically contends that he fell and twisted/injured his left lower extremity in July 1958 while serving at Fort Leonard Wood, Missouri.  

The claim for entitlement to service connection for a left his disability was initially denied in an October 2000 Board decision.  The Board found that the record did not establish a relationship between the diagnosed degenerative changes of the left hip and the Veteran's in-service injury.  The Veteran did not appeal the denial of the claim and the October 2000 Board decision became final.  38 U.S.C.A. § 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Subsequent to the denial of his claim for service connection for a left hip disability in October 2000, the Veteran attempted to reopen his claim, this time characterized as a left leg condition.  This claim was denied by the Board in an unappealed January 2009 decision.  As the January 2009 decision is the most recent denial of the claim for service connection for a left lower extremity disability, the Board will 
consider whether any new and material evidence has been added to the record since that time.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996) (In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis).  

The evidence added to the claims file since the January 2009 Board decision includes treatment records from the Veteran's private orthopedist, as well as the Clarksburg VA Medical Center (VAMC), and lay statements from the Veteran and his friends and family.  The private treatment records and the Veteran's correspondence include reports of left hip pain dating from the claimed in-service accident and continuing to the present day.  The record establishes a diagnosis of left hip arthritis and service connection is possible for this disability based on the Veteran's reports of a continuity of symptomatology since active duty.  See 38 C.F.R. §§ 3.303(b), 3.307 and 3.309; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's statements are also deemed credible for the purpose of determining whether they constitute new and material evidence.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that the Veteran's reports of continuous symptoms of left lower extremity pain since service pertain to an element of service connection that was previously lacking-a nexus between the diagnosed hip arthritis and the in-service injury-and raise a reasonable possibility of substantiating the claim.  Thus, reopening of the claim for entitlement to service connection for a left lower extremity disability is granted. 

As a final matter, the Board finds that VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a left lower extremity disability, claimed as the left hip and left hip, is granted.  
REMAND

The Board regrets further delay in this case, but a finds that a remand is again necessary to ensure compliance with VA's duty to assist the Veteran.  The Board ordered in its May 2015 remand that the Veteran should be provided a VA examination and medical opinion addressing the nature and etiology of the claimed bilateral shoulder disability.  Although a VA examination was provided in July 2015 and a diagnosis of bilateral shoulder arthritis was rendered, the medical opinion provided by the examiner is not adequate.  The July 2015 medical opinion report merely notes that the Veteran has no bilateral shoulder disability, despite the clear finding of degenerative arthritis affecting both shoulders in the July 2015 examination report.  The examiner's statements regarding the absence of a current bilateral shoulder disability is in clear conflict with the contents of the examination report and is not responsive to the Board's May 2015 remand instructions.  Upon remand, an addendum medical opinion is required.  In addition, the Board also finds that a VA examination and medical opinion are required with respect to the claimed left lower extremity disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an examiner with the appropriate expertise to render a medical opinion in this case.  After physically examining the Veteran and reviewing the complete claims file, the examiner should:

a) Clarify the nature of the Veteran's current left lower extremity disabilities, to include the presence of any orthopedic and neurological conditions of the left hip and left leg. 

b)  With respect to all disabilities of the left lower extremity, determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of active duty service, to include the Veteran's fall and cervical injury in July 1958 at Fort Leonard Wood, Missouri. 

For the purposes of rendering the requested medical opinion, the examiner should accept the Veteran's statements regarding his injuries related to the in-service fall as true. 

The bases for all opinions expressed should also be provided.

2.  Provide the claims file to an examiner with the appropriate expertise to render a medical opinion in this case.  After reviewing the complete claims file, including the July 2015 VA examination report, the examiner should determine whether the Veteran's bilateral shoulder arthritis is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of active duty service, to include the Veteran's fall and cervical injury in July 1958 at Fort Leonard Wood, Missouri. 

For the purposes of rendering the requested medical opinion, the examiner should accept the Veteran's statements regarding his injuries related to the in-service fall as true. 
The bases for all opinions expressed should also be provided.

3.  Then, readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


